DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Line 7 of the claim recites in part “thermoresistive gas sensors gas sensors” and appears to be a typographical error due to the repetition of “gas sensors”. A possible correction could be to delete one of the instances of “gas sensors”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7: The claim recites that “the four metallizations extend in a direction about a predetermined degree (emphasis added) beyond the width of the meshes in order to form there contact surfaces” and it is unclear how Applicant is using the term “about” in regard to the rest of the recited elements. It appears from Applicant’s as-filed specification page 16, ¶ 45 that Applicant intends this recitation to recite simply that the metallizations extend by a certain amount beyond the width of the meshes. Accordingly, this is the interpretation taken by the examiner; i.e. the examiner is interpreting the claim limitation to be met if there is a metallization that extends in a direction by a certain amount beyond the width of the mesh in order to form there contact surfaces.
The examiner recommends one of the following: confirming this interpretation in response to this office action in order to obviate the instant rejection, explaining Applicant’s interpretation of the claim limitation if the examiner’s position is believed to be improper by indicating portions of Applicant’s disclosure believed to support another interpretation of the limitations, and/or amending the instant claim in order to obviate the instant rejection.
As to claim 8: The claim recites a similar recitation and is rejected under 35 U.S.C. 112 for similar reasons as claim 7 for the reasons noted above.

As to claim 10: The claim recites in lines 3-4 in part that “the two identically constructed thermoresistive gas sensors at right angles to the flow direction as claimed in claim 7” but it is unclear to which limitation Applicant is referencing in the claim or any of parent claims 1, 5, or 7. In particular, the instant claim refers to “all four meshes” in line 4, but parent claims 7, 5, and 1, do not recite anywhere a limitation including “four meshes” and accordingly the claim scope is rendered unclear for reasons of lack of antecedent basis. Furthermore, lines 6-7 of the claim refer to “two identically constructed thermoresistive gas sensors” and there also does not appear to be sufficient antecedent basis for this limitation nor in any of parent claims 7, 5, or 1.
Because the limitations recited in the instant claim refer to “all four meshes” and “two identically constructed thermoresistive gas sensors” but these limitations do not have adequate antecedent basis in the claim nor is parent claims, a proper prior art search for the claimed subject matter could not be conducted at this time.
The examiner recommends amending the claim to provide proper antecedent basis for each of the limitations found to be lacking as noted above.

As to claim 13: The claim recites in lines 2-3 in part, “a further thermoresistive gas sensor having a construction identical to the two identically constructed thermoresistive gas sensors” but there is insufficient antecedent basis for “two identically constructed thermoresistive gas sensors” in the claim nor in parent claims 1 and 11 and therefore the scope of the claim is rendered unclear because one is not reasonably made aware of what construction the further thermoresistive gas sensor must have if the two identically constructed thermoresistive gas sensors are not properly recited in the claim nor in parent claims 1 and 11.
Because the limitation of “a further thermoresistive gas sensor having a construction identical to the two identically constructed thermoresistive gas sensors” do not have adequate antecedent basis in the claim nor in its parent claims, a proper prior art search for the claimed subject matter could not be conducted at this time.
The examiner recommends amending the claim to provide proper antecedent basis for each of the limitations found to be lacking as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. US PG-PUB 2003/0015034 A1 (hereafter Iwaki), prior art of record as indicated on the IDS filed 13 December 2019, in view of Matsumoto et al. US Pat 7,010,971 B2 (hereafter Matsumoto), prior art of record as indicated on the IDS filed 13 December 2019.
As to claim 1: Iwaki discloses a thermoresistive gas sensor (fig. 1; see ¶ 39) comprising:
two identical, flat meshes through which gas flows (3,4; ¶ 39) said two identical, flat meshes consisting of a semiconductor material (¶ 39 discloses one of the materials being used as polysilicon and therefore the meshes are considered to be consisting of a semiconductor material) with a predetermined conductivity (the conductivity of the polysilicon is an intrinsic property of the polysilicon and accordingly is considered to be predetermined); and
a carrier plate (1; fig. 1 and see ¶ 37);
wherein each mesh of the two identical, flat meshes (3,4) has mesh webs which extend parallel and adjacent to one another and are connected electrically in parallel at ends (fig. 4A and see ¶ 61 regarding the electrical connection which is noted to be parallel) and the mesh webs of the two identical, flat meshes extend alternately adjacent to one another in a shared mesh plane horizontally across a window opening (1a; fig. 2) in the carrier plate (see ¶ 45).
Iwaki does not explicitly teach:
the meshes being interconnected in sections of an electric measuring bridge which are diametrically opposite one another.
 Mastumoto teaches that air flow meters (figs. 1-5; see col. 3, lines 15-23) utilize connections of an electric measuring bridge (fig. 4 and see col. 6, lines 53-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwaki such that the two identical, flat meshes are interconnected in sections of an electric measuring bride which are diametrically opposite one another because such an electric measuring bridge is an art recognized means of achieving the useful and predictable result of being able to determine temperature as a function of an output voltage when a bridge circuit is in an unbalanced condition due to the nearly linear response of the materials comprising the circuit as a function of temperature.

As to claim 3: Iwaki as modified by Matsumoto teaches the thermoresistive gas sensor as claimed in claim 1, wherein the mesh webs (see fig. 4A of Iwaki regarding the web components comprising the meshes 3 and 4) have cross-sectional surfaces which vary across a width of the two identical, flat meshes (3, 4 of Iwaki - see fig. 4A, the mesh webs have cross-sectional surfaces that vary across a width of the flat meshes at least by virtue of their depicted shape in the shared plane).

As to claim 5: Iwaki as modified by Matsumoto teaches the thermoresistive gas sensor as claimed in claim 1, wherein the semiconductor material (polysilicon of Iwaki as disclosed in ¶ 39) is formed as a semiconductor layer (6 of Iwaki; see fig. 2) on a semiconductor substrate (1 of Iwaki) forming the carrier plate (see Iwaki ¶ 37), which extends across a window opening (1a of Iwaki; see fig. 2) in the semiconductor substrate (fig. 2 of Iwaki) and is formed therein the form of the two identical, flat meshes (figs. 1 and 2 of Iwaki),
wherein the semiconductor layer outside of the window opening carries metallizations in four areas extending at least across the width of the two identical, flat meshes (see fig. 1 of Iwaki with regard to the metallizations of pads 7 that are disposed in four areas extending at least across the width of the meshes 3 and 4 as depicted), said metallizations connecting the mesh webs electrically to one another at the four ends of the two identical, flat meshes (see Iwaki ¶ 44); and
wherein the semiconductor layer contains separating structures outside of the window opening, which insulate the four ends of the two identical, flat meshes from one another (see Iwaki figs. 1 and 2; the semiconductor layer that includes the insulating layer 6 as disclosed in ¶ 43 is located both directly over and outside of the window opening portion 1a as depicted, the portion outside of the window opening being considered to be separating structures, and insulates the four ends of the two identical, flat meshes from one another as further disclosed in ¶ 44).

As to claim 6: Iwaki as modified by Matsumoto teaches the thermoresistive gas sensor as claimed in claim 5, further comprising:
an insulating layer (2 of Iwaki; see ¶ 43) formed between the semiconductor substrate (1 of Iwaki; see, e.g. fig. 1) and the semiconductor layer (6 of Iwaki; see fig. 2 regarding the relative position of the insulating layer 2 being formed between the semiconductor substrate 1 and the semiconductor layer 6).

As to claim 7: Iwaki as modified by Matsumoto teaches the thermoresistive gas sensor as claimed in claim 5, wherein the four metallizations (the pads 7 of Iwaki depicted in fig. 1) extend in a direction about a predetermined degree beyond the width of the meshes in order to form there contact surfaces (Iwaki fig. 1; the metallizations formed by the pads 7 extend in a direction a certain amount beyond the width of the meshes 3, 4 in order to form contact surfaces as disclosed in Iwaki ¶ 44 - see also the above 35 U.S.C. 112 rejection of the instant claim regarding the interpretation that if a metallization extends by a certain amount from the mesh, it is considered to meet the claim limitations as presently recited); and
wherein the semiconductor substrate (1 of Iwaki) in another direction contains through openings arranged in mirror symmetry with the contact surfaces (the contact surfaces of the pads 7 of Iwaki as depicted in fig. 1 extend both in the horizontal and vertical direction of the shared mesh plane as depicted and are disposed in mirror symmetry at least in this plane by virtue of being able to group symmetric contacts of the pads 7 in groups of 3 as depicted in the figure).

As to claim 8: Iwaki as modified by Matsumoto teaches the thermoresistive gas sensor as claimed in claim 6, wherein the four metallizations (the pads 7 of Iwaki depicted in fig. 1) extend in a direction about a predetermined degree beyond the width of the meshes in order to form there contact surfaces (Iwaki fig. 1; the metallizations formed by the pads 7 extend in a direction a certain amount beyond the width of the meshes 3, 4 in order to form contact surfaces as disclosed in Iwaki ¶ 44 - see also the above 35 U.S.C. 112 rejection of the instant claim regarding the interpretation that if a metallization extends by a certain amount from the mesh, it is considered to meet the claim limitations as presently recited); and
wherein the semiconductor substrate (1 of Iwaki) in another direction contains through openings arranged in mirror symmetry with the contact surfaces (the contact surfaces of the pads 7 of Iwaki as depicted in fig. 1 extend both in the horizontal and vertical direction of the shared mesh plane as depicted and are disposed in mirror symmetry at least in this plane by virtue of being able to group symmetric contacts of the pads 7 in groups of 3 as depicted in the figure).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. US PG-PUB 2003/0015034 A1 (hereafter Iwaki), prior art of record as indicated on the IDS filed 13 December 2019, in view of Matsumoto et al. US Pat 7,010,971 B2 (hereafter Matsumoto), prior art of record as indicated on the IDS filed 13 December 2019 as applied to claim 1 above, and further in view of Parsons US PG-PUB 2004/0056321 A1 (hereafter Parsons), prior art of record as indicated on the IDS filed 13 December 2019.
As to claim 2: Iwaki as modified by Matsumoto teaches all of the limitations of the claimed invention as described above regarding claim 1, including mesh webs (see fig. 4A of Iwaki regarding the web components comprising the meshes 3 and 4), but does not explicitly teach:
wherein the mesh webs are formed to extend in an s-shape in the shared mesh plane.
Parsons teaches that elements subject to heating may extend in an s-shape in a shared plane (fig. 11 and see ¶ 83-84).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Iwaki as modified by Matsumoto such that the mesh webs of Iwaki extend in an s-shape in a shared mesh plane because such a design helps to prevent thermal stress that could potentially damage the device utilizing the mesh when subject to rapid heating, such as suggested in Parsons ¶ 84.

As to claim 4: wherein the mesh webs (see fig. 4A of Iwaki regarding the web components comprising the meshes 3 and 4) have cross-sectional surfaces which vary across a width of the two identical, flat meshes (3, 4 of Iwaki - see fig. 4A in view of the modification by Parsons in fig. 11, the mesh webs have cross-sectional surfaces that vary across a width of the flat meshes at least by virtue of their depicted shape in the shared plane due to their varying s-shape in the shared plane).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. US PG-PUB 2003/0015034 A1 (hereafter Iwaki), prior art of record as indicated on the IDS filed 13 December 2019, in view of Matsumoto et al. US Pat 7,010,971 B2 (hereafter Matsumoto), prior art of record as indicated on the IDS filed 13 December 2019 as applied above, and further in view of Kirsammer et al. US PG-PUB 2018/0034413 A1 (hereafter Kirsammer).
As to claim 9: Iwaki as modified by Matsumoto teaches a thermoresistive gas sensor with mesh (3, 4 of Iwaki) as claimed in claim 1 (see the above claim 1 rejection concerning how the combination of Iwaki and Matsumoto is considered to meet the limitations recited therein), but does not explicitly teach:
a flow sensor with two identically constructed thermoresistive gas sensors arranged one behind the other in a gas flow to be measured and with meshes of the two identically constructed thermoresistive gas sensors at right angles to a gas flow direction, wherein all four meshes of the two identically constructed gas sensors are interconnected to form the electric measuring bridge, in which the meshes of each of the two identically constructed gas sensors are each diametrically opposite one another.
Kirsammer teaches the design of a flow sensor with two thermoresistive gas sensors arranged one behind the other in a gas flow to be measured at right angles to a gas flow direction with the two gas sensors being interconnected to form an electric measuring bridge in which the two gas sensors are each diametrically opposite one another (fig. 4 and see ¶ 27 regarding the two gas sensors 43 and 46 that are disposed at right angles to a flow 42 and which are arranged as a measuring bridge together with a voltage being detected as a measurement signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Iwaki as modified by Matsumoto such that a flow sensor is constructed with two identically constructed thermoresistive gas sensors arranged one behind the other in a gas flow wherein all four meshes of the two identically constructed gas sensors are interconnected to form an electric measuring bridge, in which the meshes of each of the two identically constructed gas sensors are each diametrically opposite one another, because such a construction is an art recognized means of achieving the useful and predictable result of obtaining information about a flow in which the device is disposed, such as the thermal conductivity therein as well as the composition of the fluid, such as suggested in ¶ 27.

As to claim 11: Iwaki as modified by Matsumoto teaches a thermoresistive gas sensor with meshes (3,4 of Iwaki) as claimed in claim 1 (see the above 35 U.S.C. 103 rejection of claim 1 regarding how the combination of Iwaki and Matsumoto in considered to meet the claim limitations of claim 1), but does not explicitly teach:
a thermal conductivity detector with a thermoresistive gas sensor arranged in a measuring gas flow and with the meshes longitudinally relative to the flow direction.
Kirsammer teaches a thermal conductivity detector (fig. 3) with a thermoresistive gas sensor (43; fig. 3) arranged in a measuring gas flow (42; fig. 3) with the sensor arranged longitudinally relative to the flow direction (¶ 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Iwaki as modified by Matsumoto such that there is a thermal conductivity detector with a thermoresistive gas sensor arranged in a measuring gas flow and with meshes longitudinally relative to the flow direction because such a construction is an art recognized means of achieving the useful and predictable result of determining information about a flow in which the device is positioned, namely, the thermal conductivity as noted in Kirsammer ¶ 26, and thus allows for a measurable signal to be produced from said flow in order to easily ascertain said information.


Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 12: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a gas sensor held between two components which each (emphasis added) contains a cavity which opens toward the meshes and wherein one of (i) each of the two cavities includes a gas connection and (ii) one of the two cavities includes to gas connections in end regions of the meshes and the two gas connections extend in a direction of a respective cavity over a width of the meshes, when considered in combination with the other limitations recited in the instant claim as well as the limitations of parent claims 1 and 11.
As to claim 14: The claim depends directly upon claim 12 and accordingly inherits the limitations of claim 12, objected to for the reasons noted above, and accordingly would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856